 1

 2

 3

 4

 5

 6

 7

 8

 9
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
10                        WESTERN DISTRICT COURT OF WASHINGTON

11
     Re                             )
12                                  )                       In Chapter 13 Proceeding
     RAPHAEL LEE JR.                )                       No. 18-43115-MJH
13                                  )
                                    )
14                                  )                       ORDER
                   Debtor(s)        )
15
     ______________________________ )
16
     IT IS HEREBY ORDERED that this case is Reopened and that OneMain Financial, Inc. is in
17
     violation of the Debtor’s discharge and must retrieve the 2004 Hyundai Elantra as their secured
18
     collateral within thirty (30) days from the date on this Order or the Debtor may redeem the
19
     vehicle for the sum of $1.00 and OneMain Financial, Inc. must release the title upon receipt of
20
     said funds.
21

22
                                       ///end of order///

23
     Presented by:
24

25   /s/ Ellen Ann Brown
     Ellen Ann Brown WSB27992                                              BROWN and SEELYE PLLC
     Attorney for Debtor(s)                                                   744 South Fawcett Ave.
                                                                                Tacoma, WA 98402
                                                                                   253-573-1958
